Citation Nr: 1309241	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  10-46 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from June 1959 to April 1963, and from June 1963 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence. 


FINDING OF FACT

The Veteran currently has tinnitus that began in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, the Veteran's intial DD Form 214 (Report of Transfer or Discharge) for his period of service from June 1959 to April 1963 reflects that he served as a diesel mechanic; his DD Form 214 for the period of June 1963 to June 1969 reflects that he had a total of six years of foreign or sea service.  Service treatment records do not reflect any reports of tinnitus, and at the time of the Veteran's June 1969 examination for separation from service, a normal evaluation of the ears was noted.

An April 2007 VA audiology consult note reflects that the Veteran had a diagnosis of sensorineural hearing loss, and that he complained of having increasing difficulty with hearing and communicating one-on-one since discharge from the military.  He reported noise exposure in the military of weapons, diesel engines, and jet engines.  With regard to tinnitus, the consult note simply states, "None reported."  

In his January 2009 claim, the Veteran stated that he had tinnitus due to service, where he worked in the engine room without hearing protection.  He further stated that he has had tinnitus since service, and that throughout the years it had worsened.

The report of an October 2010 VA examination reflects that the Veteran had service for 10 years in the military as a diesel engineman.  He reported military noise exposure of heavy equipment and diesel engines, aircraft, motor cycles, artillery, and various weapons.  In responding to the question, "Is there a claim for tinnitus," the examiner responded, "No"; in responding to the question, "Is there a current complaint of tinnitus," the examiner responded, "No."  The examiner opined that the Veteran's hearing loss condition was most likely permanently aggravated by military noise, explaining that, after spending 10 years in an engine room, any pre-existing hearing loss was most likely permanently aggravated by engine noise and ship weapons.  

Based on the October 2010 VA examiner's opinion, in a November 2010 rating decision, the RO granted service connection for hearing loss.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for tinnitus must also be granted. 

As reflected in his January 2009 claim, the Veteran has stated that he had tinnitus due to service, where he worked in an engine room without hearing protection, and that he has had tinnitus since service.  The Veteran is competent to report matters within his own personal knowledge, such as experiencing ringing in his ears from the time of service to the present.  See Layno, 6 Vet. App. at 469.

The Board notes that service treatment records do not indicate any tinnitus and, with regard to tinnitus, the April 2007 VA consult note simply states "None reported," and the October 2010 VA examiner stated "No" in response to questions of whether there was a claim for tinnitus or a current complaint of tinnitus.  However, while all of these records indicate that the Veteran did not specifically report any tinnitus, there is no evidence of record indicating that he affirmatively denied having any ringing in his ears.  Moreover, the probative value of the October 2010 VA examiner's report that there was not a current complaint of tinnitus is diminished by the fact that, immediately before reporting this, the examiner incorrectly reported that there was not a claim for tinnitus.  Resolving reasonable doubt in the Veteran's favor, the Board finds that his assertions of current tinnitus existing from the time of his service are credible.

Furthermore, the Veteran has asserted that his tinnitus, which began in service, was due to his work in an engine room without hearing protection; his DD Form 214 confirms that he served as a diesel mechanic.  The October 2010 VA examiner opined that the Veteran's current hearing loss was most likely permanently aggravated by military noise, as after 10 years in an engine room, in his capacity as a diesel engineman, any hearing loss would most likely be permanently aggravated by engine noise and ship weapons.  This opinion was the basis of the RO's November 2010 decision to grant service connection for hearing loss.  Such evidence also gives probative weight to the Veteran's assertion that his tinnitus began in service from working in an engine room as a diesel mechanic.  

Given the above, the Board finds that the evidence pertaining to whether the Veteran currently has tinnitus that began in service is at least in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that current tinnitus began in service.  Accordingly, the Board finds that the claim for service connection for tinnitus must be granted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for tinnitus is granted.



____________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


